In Mandamus or Prohibition. This cause originated in this- court on the filing of a complaint for a writ of mandamus or, in the alternative, prohibition, regarding an expedited election matter. Upon consideration of the motion of Saddlebrook Civic Assn, et al. for an extension of time to file their merit brief,
IT IS ORDERED by the court that said motion for extension of time is granted, effective April 7, 1993, and the merit brief is due on or before April 8, 1993.
Moyer, C.J., Wright and Resnick, JJ., not participating.
Upon consideration of the motion to intervene as respondents or, in the alternative, to file brief amicus curiae by the Saddlebrook Civic Assn, et al.,
IT IS ORDERED by the court that said motion to intervene be, and the same is hereby, granted, effective April 7, 1993.
Moyer, C.J., Wright and Resnick, JJ., not participating.